Citation Nr: 1133203	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to February 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent disability rating for bilateral hearing loss.  In a February 2007 rating action, the RO increased the rating to 30 percent, effective December 19, 2005, the date of claim.  A Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue therefore remains in appellate status.  

The case was previously before the Board in September 2009, and was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in October 2008.  A transcript of the hearing is associated with the Veteran's claim folder.


FINDINGS OF FACT

1.  Prior to March 2010, the audiometric findings show that the Veteran has no more than Level VI hearing acuity in both ears. 

2.  From March 2010, the audiometric findings show that the Veteran has no more than Level VII hearing acuity in both ears and does have an exceptional pattern of hearing loss. 

CONCLUSIONS OF LAW

1.  Prior to March 2010, the criteria for entitlement to a disability rating in excess of 30 percent for bilateral hearing loss are not  met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2010).

2.  From March 2010, the criteria for entitlement to an increased 40 percent disability rating for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant complete pre-adjudication notice by letter dated in March 2006.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  As discussed below, the examination provided in March 2010 was not conducted in accordance with the remand directives.  However, when the RO attempted to reschedule the examination, the Veteran responded in an April 2010 letter that he would not appear for another examination.  Under these circumstances, the Board finds that VA has satisfied its duty to assist the Veteran in this regard.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating for Bilateral Hearing Loss

The Veteran is seeking an increased disability rating for bilateral hearing loss.  Service connection was granted effective November 2003, and a 10 percent rating was assigned.  During the course of this appeal, the rating was increased to 30 percent, effective from December 2005.  The Veteran contends that his hearing loss disability warrants a higher rating.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average puretone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.  
	
The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the Roman numeral designation for hearing impairment will be taken from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

The Veteran was afforded VA examinations in April 2006 and July 2006, which were deemed inadequate for rating purposes.  

The Veteran was afforded an audiological evaluation in January 2007.  He reported that the situations of greatest difficulty included restaurants and listening to television.  He also stated that he had been forced to retire early due to his hearing loss.  On examination, pure tone thresholds, in decibels, were as follows:

		HERTZ

1000
2000
3000
4000
Average
RIGHT
50
55
65
90
65
LEFT
50
55
70
95
68

Speech audiometry revealed speech recognition ability of 62 percent correct in the right ear and 72 percent correct in the left ear.  The average pure tone threshold for the right ear was 65 and 68 for the left ear.  An exceptional pattern of hearing loss is not demonstrated.  These audiologic results produce a numeric designation of "VI" for the right ear and "VI" for the left ear using Table VI.  When these numeric designations are applied to the rating criteria, the result is a 30 percent rating.  38 C.F.R. § 4.85, 4.86a.  

Social Security Administration records indicate that the Veteran was determined to be disabled due to degenerative disc disease in his back and secondarily due to hearing loss.  

Pursuant to the Board's remand instructions, the Veteran underwent a VA audiological examination in March 2010, in which pure tone thresholds, in decibels, were as follows:
HERTZ

1000
2000
3000
4000
Average
RIGHT
55
65
75
90
71
LEFT
55
70
85
105
79

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 72 percent in the left ear.  The average pure tone threshold for the right ear was 71; for the left, 79.  Using Table VI, these audiologic results produce a numeric designation of "VII" for the right ear and "VI" for the left ear.  Applying those numeric designations to Table VII, results in a 30 percent rating.  38 C.F.R. § 4.85.

However, these findings also demonstrate an exceptional pattern of hearing loss in both ears.  Using Table VIa, produces a numeric designation of "VI" for the right ear and "VII" for the left ear.  This results in a higher numeral designation for the left ear than when using Table VI, but a lower designation for the right ear.  As each ear is evaluated separately, "VII" is the numeric designation to be applied to the rating criteria for each ear.  When these numeric designations are applied to the rating criteria, the result is a 40 percent rating.  38 C.F.R. § 4.85, 4.86a.  

The examiner did not specifically discuss the functional impact of the Veteran's hearing loss disability, as directed by the remand instructions; however, the RO attempted to reschedule the Veteran for an adequate examination, but he refused to attend.

Based on the foregoing evidence, the Board finds that the Veteran's bilateral hearing loss disability is entitled to a schedular disability of 40 percent, but no higher, from March 2010.  

Total Disability Due to Individual Unemployability

A total disability rating due to individual unemployability (TDIU) is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has satisfied each of these requirements.  He has consistently reported that he is unemployed due to his hearing loss disability.

However, the facts of this case are unique in that the issue of TDIU as a result of hearing loss has already been adjudicated by the RO.  In June 2007, during the course of the present appeal, the Veteran filed a separate claim for TDIU, which was denied by rating decision in December 2007.  He filed a notice of disagreement with that decision, and the denial was confirmed in a July 2009 Statement of the Case.  The Veteran did not perfect an appeal with respect to that claim.  In adjudicating the TDIU claim, the RO took into consideration all of the relevant evidence of record, including medical records and disability determinations by the Social Security Administration, as well as VA medical records and the Veteran's statements.  No additional evidence pertinent to the claim for TDIU has been received since July 2009.  Thus, although the issue of TDIU is raised by the record, that claim has been thoroughly addressed by the RO.  As the Veteran did not perfect an appeal of the issue, the claim for TDIU is not currently before the Board.  

Extraschedular Evaluation

The Veteran contends that his hearing loss impedes his ability to communicate and prevents him from maintaining employment, raising the issue of whether an extraschedular rating can be awarded under 38 C.F.R. § 3.321.  The Veteran's complaints related to hearing loss are considered under the appropriate diagnostic codes.  His hearing loss is manifested by difficulty hearing speech.  The report of the January 2007 VA examination included the examiner's observation that the functional impact of the Veteran's hearing disability was difficulty in restaurants and watching television.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007)  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Prior to March 2010, a disability rating in excess of 30 percent for bilateral hearing loss is denied. 

From March 2010, an increased 40 percent rating for bilateral hearing loss is granted, subject to the regulations governing the payment of monetary awards. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


